Citation Nr: 0120921	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
cervical and shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1957, and on periods of active duty for training 
including the term from August 11 to August 22, 1980.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In a January 2001 statement, the veteran's representative 
noted that the veteran had made a claim of clear and 
unmistakable error (CUE) in February 1992.  No action was 
taken by the RO with respect to the claim.  The claim is 
referred to the RO for appropriate action.  


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for a benefit before adjudicating that 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001)  Thus, the VCAA 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim. 
The new law also provides that VA must make reasonable 
efforts to obtain records pertinent to a claim and if the 
records cannot be secured, so notify the claimant.  The 
appellant is entitled to the benefit of this new law.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

The veteran claims service connection for residuals of a neck 
and bilateral shoulder injury incurred in service in August 
1980.  To RO denied the veteran's initial claim in a February 
1982 rating decision.  A Board decision of June 1987 also 
denied the veteran's claim. 

The veteran has since submitted additional documentation in 
support of his claim of service connection for residuals of 
his neck and bilateral shoulder injury in January 1998, 
December 2000 and at a hearing before the Board in June 2001.

Of particular note is the veteran's submission of a September 
1983 letter from the Commandant of the U.S. Coast Guard, 
which indicated that the appellant was unfit to perform his 
duties by reason of a physical disability rated at 30 per 
cent disabling.  The letter further indicates that such 
disability may be of a permanent nature. 

The veteran's service medical records now also reveal a 
"Coast Guard Central Evaluation Board Findings and 
Recommended Disposition" report dated July 1988.  Therein, 
the veteran was diagnosed with cervical ankylosis and a 30 
percent evaluation assigned.  The report further indicates 
that a prior rating for residuals of a lumbosacral strain 
were incurred after the veteran's release from active duty 
for training

The veteran has also provided a Sepetmber 1988 letter from 
the Commandant of the Coast Guard removing him from the 
temporary disability retirement list (TDRL) and placing him 
on the permanent disability retirement list (PDRL).

No further information regarding disposition by the U.S. 
Coast Guard of the disability claims regarding residuals of a 
lumbosacral strain or residuals of ankylosis of the cervical 
spine were found in the veteran service medical records.  
Such records, if available, could be material and relevant to 
the veteran's claim.

An application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  This analysis applies equally to 
applications to reopen previously denied claims of service 
connection.  Graves v. Brown, 8 Vet. App. 522, 525 (1996).

Because the veteran has identified the above referenced 
actions taken by the U.S. Coast Guard regarding their 
disability evaluation actions, and because it is doubtful 
that complete records regarding such actions are now of 
record, the Board finds that certain assistance is necessary 
prior to the adjudication of the claim. 

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  The RO should make another attempt to 
secure all the veteran's service medical 
records from the United States Coast 
Guard through official channels.  This 
request includes securing all Temporary 
and Permanent Disability Retired List 
examination reports, and reports 
associated with all pertinent 
proceedings.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  Under the VCAA continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  Thereafter the RO should again review 
the veteran's claim to reopen.  If the 
claim is reopened, any necessary 
additional development, to include a VA 
examination of his cervical and shoulder 
disability to determine their respective 
etiologies, should be undertaken. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252(West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

